TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00508-CV



                                   In re Juan C. Limas Nava


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               The petition for writ of habeas corpus is dismissed for want of jurisdiction. See Tex.

Gov’t Code § 22.221(d); see also Tex. Code Crim. Proc. art. 11.05 (listing courts with authority to

issue the writ of habeas corpus in criminal proceedings).



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: August 20, 2015